The verdict of the jury is conclusive of the only two controverted questions of fact in this case, these being (a) whether Thomason owed or had paid the $278.82 account at the Wilcox Cash Store, and (b) whether the check for $77.75 had been tendered and accepted in full of Thomason's indebtedness to Mrs. Wilcox. The decision of these two questions adversely to Thomason, so far from being decisive of this case, is, properly speaking, the point at which it begins.
Now the undisputed testimony is to the effect that Mrs. Wilcox had two stores, and the accounts due to each were as separately kept as if they had been owed to different persons, and not to the same person. Thomason denied that he owed the Wilcox Cash Store anything. He admitted owing the Cashway Store $102.75. When the $25 payment was made the account at the Wilcox Cash Store was barred by the statute of limitations. It is undisputed that when the $25 cash payment was made no direction was given as to its application. Thomason assumed that it would be applied to the account which he admits owing, but he gave no direction to that effect. In the absence of this direction, Mrs. Wilcox had the right to apply the payment to either account, and she applied it to the one that was barred by the statute of limitations. But this payment did not operate to revive the barred account. It reduced it to the extent of the payment, but did not revive it as to the balance.
The law is settled that one may revive a barred account, and he does so when he makes a voluntary part payment thereon. The theory of the law is that this is a recognition of the existence of the debt, from which a promise is implied to pay the balance. But it is the debtor who must make the voluntary payment, and it is from his action that the implied promise to pay the *Page 878 
balance arises. The action of Mrs. Wilcox in applying the $25 credit on the barred account was not his action. She had the right to make the application which she did make, because she had no direction to the contrary, but she could not, by this act of hers, impute an intention to Thomason of which he was not advised.
In the chapter on Limitation of Actions, 17 Rawle C. L., 289, p. 926, it is said: "As to the right of the creditor to apply the payment to one of several claims the cases have naturally divided themselves into three classes. In one class occur those cases where a creditor holds several distinct claims, none of which are barred by the statute, and the debtor makes a payment without any direction as to its application. Under these circumstances it seems to be generally held that the creditor may apply it upon one or distribute it among all the claims and thus interrupt the running of the statute according as he has applied it. Another class includes those cases where a creditor holds several claims against his debtor, part of which are barred by the statute. In such cases the weight of authority supports the doctrine that if a payment is made without specific application by the debtor, the creditor may apply it to any debt he chooses, but not to those which are barred so as to revive the obligation. Where this situation occurs it has been said that the presumption is that no direction being given by the debtor, he intended the payment to be applied as a credit on subsisting enforceable claims against him. A third class includes those cases where the creditor holds several separate claims, and the debtor makes a general payment upon his indebtedness without directing or authorizing the application thereof upon any one of the claims, all of which are then barred by the statute. In that event the general rule is the bar of the statute is not removed as to any of them. But where a payment is made with express reference to an account which includes as part of it statute barred items, and such payment is larger than the balance which, apart from the statute barred items, would have been shown by the account, that payment is declared to be an acknowledgment that the account is pending and an implied promise to pay the *Page 879 
balance. Although the weight of authority supports the conclusions stated there are some decisions to the effect that where a creditor has several items against his debtor, one barred by the statute of limitations and the others not, and a part payment is made by the debtor without any express appropriation by him at the time as to the particular debt to which it is to apply, the creditor is at liberty to appropriate the payment towards the satisfaction of that portion of the debt which the statute would bar, and thereby revive the unpaid portion of such debt."
It thus appears that there is some authority for holding that, in the absence of express direction as to the application of the $25 payment by Thomason, Mrs. Wilcox had the right to apply the payment to the barred account, and thereby revive the unpaid portion thereof. This is said to be the minority rule, and I think should not be applied not only because minority rule, but because it is unsound in logic and contrary to the theory upon which a part payment of a barred account revives the balance.
In the case of Chase v. Carney, 60 Ark. 491,31 S.W. 43, Mr. Justice BATTLE said: "A part payment which will revive a debt barred by limitation, or form a new point from which the statute will begin to run, must be such as can be treated `as an admission of the continued existence of the debt, and an implied promise to pay the balance.' But no such promise can, as a general rule, be `implied' where the part payment is accompanied by circumstances or declarations of the debtor showing that it is not his intention to admit, by the payment, the continued existence of the debt, and his obligation to pay any balance. Burr v. Williams, 20 Ark. 189."
In the case of Wilson v. Pryor, 44 Ark. 532, Chief Justice COCKRILL said: "The presumption of a deliberate promise to pay the residue, which the fact of part payment raises, can arise only from what would be deemed an actual part payment." In other words, there must be a deliberate payment by the debtor from which to imply a promise to pay the residue, and Mrs. Wilcox *Page 880 
did not testify that such a payment was made. She states only that she applied the $25 payment to the barred debt because she was not otherwise directed. It is illogical and contrary to the law, as Chief Justice COCKRILL declared it to be, to impute to Thomason a promise arising, not from his deliberate and intentional action, but from that of Mrs. Wilcox which he did not direct. See, also, Opp v. Wack, 52 Ark. 288, 12 S.W. 565, 5 L.R.A. 743; Gorman v. Pettus, 72 Ark. 76, 77 S.W. 907.
Our case of Johnson v. Spangler, 176 Ark. 328,2 S.W.2d 1089, has an exhaustive annotator's note as reported in 59 A.L.R. 899. The fifth headnote there appearing reads as follows: "An unconditional payment upon a barred note, with nothing to rebut the presumption that it was intended as an admission of the debt evidenced by the note and an implied promise to pay the balance, is sufficient to remove the bar of the statute." The annotations leave no doubt that the great weight of authority is to the effect that a payment on a barred debt to revive the balance must be intentional, voluntary and unconditional, as variously expressed in the numerous cases there cited.
The $25 payment, applied as it was, operated to reduce the barred debt only to the extent of the payment, but it did not revive the residue.
The law, therefore, is, and, in my opinion, should be declared to be, that, as Thomason made no payment on the $102.75 account not barred by the statute of limitations, the judgment against him should have been for that amount, but for that amount only.
The majority opinion affirms the judgment, not only for the $102.75 account, but for the balance due on the barred debt, and I therefore, dissent. *Page 881